DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on   
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
July 23, 2019
January 26, 2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first cold condition" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected because it depends on indefinite claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-4, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cygan Jr. et al. (US 9,732,688 B2) hereinafter Cygan.
Claim 1:
Cygan discloses a method for controlling an internal combustion engine system including a catalyst, the method comprising: [col. 1, lines 23-26; col. 19, lines 63 to col. 20, line 1; fig. 5] receiving a desired output for an internal combustion engine; [fig. 5, items 504, 506] receiving sensor information including information indicative of a temperature of the catalyst; [fig. 5, item 508; col. 5, line 63 to col. 6, line 27; col. 14, lines 1-15] calculating a plurality of sets of engine performance values based on respective sets of candidate control points, [fig. 5, items 510, 512; col. 10, lines 7-50] the engine performance values including a temperature change rate at which the temperature of the catalyst changes over time [col. 3, lines 18-20 and 40-60; col. 20, lines 10-12].
Cygan teaches a temperature change rate of the catalyst is directly related to the exhaust enthalpy [col. 3, lines 50-60]. Therefore, calculating an exhaust enthalpy is analogous to calculating a temperature change rate of a catalyst.
Cygan also teaches determining whether the temperature change rate satisfies a minimum warmup rate for the catalyst [fig. 5, items 514, 516; col. 20, lines 38-46; as previously discussed, Cygan discloses achieves a desired exhaust enthalpy which can 
Claim 2:
Cygan, as shown in the rejection above, discloses all the limitations of claim 1.
Cygan also discloses wherein the sets of candidate control points include a first set of candidate control points that satisfies the minimum warmup rate by adjusting at least one of: a fuel injection timing; a mass of injected fuel; or a position of an exhaust gas recirculation valve. [col. 8, lines 55-62; col. 9, lines 47-50]
Claim 3:
Cygan, as shown in the rejection above, discloses all the limitations of claim 2.
Cygan also discloses wherein the sets of candidate control points include a second set of candidate control points that satisfies the minimum warmup rate by adjusting a position of an intake throttle valve for controlling a flow of air to the internal combustion engine. [col. 8, lines 55-62; col. 9, lines 47-50]
Claim 4:
Cygan, as shown in the rejection above, discloses all the limitations of claim 3.
Cygan also discloses further including determining a ranking associated with the first set of candidate control points and the second set of candidate control points, wherein one of the sets of candidate control points is selected based on the ranking. [fig. 5, items 514, 516, 518, 522; col. 20 line 28-60]
The possible sequences of target values (candidate control points) are ranked based on their cost (as determined by the cost module 332) while achieving target 
Claim 9:
Cygan, as shown in the rejection above, discloses all the limitations of claim 1.
Cygan also discloses wherein the sets of candidate control points include control points for one or more of fuel mass, start of fuel injection, amount of exhaust gas recirculation, or intake air pressure. [col. 8, lines 55-62; col. 9, lines 47-50]
Claim 10:
Cygan, as shown in the rejection above, discloses all the limitations of claim 1.
Cygan also discloses wherein the engine performance values include one or more of an amount of a fuel consumption, a transient response, an output torque, a brake mean effective pressure, a quantity of intake air flow, or a NOx production. [fig. 5, item 512; col. 10, lines 30-50]

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cygan as applied to claims 1 and 3 above, and further in view of Solomon et al. (US 10,519,883) hereinafter Solomon.
Claim 5:

	Cygan also discloses wherein the sets of candidate control points include a third set of candidate control points that satisfies the minimum warmup rate by: adjusting an injection timing or a mass of injected fuel for one or more fuel injectors; and adjusting a position of an intake throttle valve 
	Cygan doesn’t explicitly disclose restricting a flow of air by an intake throttle valve.
	However, Solomon does disclose restricting a flow of air by an intake throttle valve. [col. 11, lines 48-60]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Cygan with the disclosure of Solomon to provide a means to warm up the catalyst by controlling the intake throttle valve.
Claim 6:
Cygan, as shown in the rejection above, discloses all the limitations of claim 1.
	Cygan also discloses further including increasing the temperature change rate by 
	Cygan doesn’t explicitly disclose restricting a flow of air by an intake throttle valve.
	However, Solomon does disclose restricting a flow of air by an intake throttle valve. [col. 11, lines 48-60]

Claim 7:
Cygan and Solomon, as shown in the rejection above, discloses all the limitations of claim 6.
	Further, the previous citations of Cygan and Solomon disclose, further including, during a second cold condition of the internal combustion engine, increasing the temperature change rate by restricting a flow of air by the intake throttle valve at a second timing that is different from the first timing, since, “at a second timing that is different from the first timing” which could simply be a subsequent operation cycle of the engine. Therefore, a person of ordinary skill in the art would recognize that operating the engine a second time would disclose all the limitations of claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cygan as applied to claim 1 above, and further in view of Heaton (US 2010/0199634 A1) hereinafter Heaton.
Claim 8:
Cygan, as shown in the rejection above, discloses all the limitations of claim 1.
	Cygan doesn’t explicitly disclose further including updating a control map based on the selected set of candidate control points.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Cygan with the disclosure of Heaton to provide a means to store information relating to optimized control of an internal combustion engine.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cygan and Heaton.
Claim 11:
Cygan discloses a method for controlling an internal combustion engine system including a catalyst, the method comprising: [col. 1, lines 23-26; col. 19, lines 63 to col. 20, line 1; fig. 5] receiving a desired output for an internal combustion engine; [fig. 5, items 504, 506] receiving sensor information including information indicative of a temperature of the catalyst; [fig. 5, item 508; col. 5, line 63 to col. 6, line 27; col. 14, lines 1-15] calculating a plurality of sets of engine performance values based on respective sets of candidate control points; [fig. 5, items 510, 512; col. 10, lines 7-50] determining whether at least one set of candidate control points satisfies a minimum warmup rate of the catalyst [fig. 5, items 514, 516; col. 20, lines 38-46].

Cygan doesn’t explicitly disclose updating a control map with the candidate control points based on the minimum warmup rate.
However, Heaton does disclose updating a control map with the candidate control points based on the minimum warmup rate. [Para. 0022]
Cygan discloses converting targets in to a duty cycles (ex. "converts the target throttle opening area into the target duty cycle to be applied to the throttle valve") [col. 20, line 61 to col. 21, line 5] but doesn't explicitly disclose storing this information in a control map. However, Heaton discloses storing target duty cycles in to a control map for future use in controlling an internal combustion engine [Para. 0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Cygan with the disclosure of Heaton to provide a means to store information relating to optimized control of an internal combustion engine.
Claim 12:
Cygan and Heaton, as shown in the rejection above, disclose all the limitations of claim 11.
Cygan doesn’t explicitly disclose wherein the updated control map is stored in a memory of a controller for the internal combustion engine for operating the internal combustion engine during a subsequent cold condition.

Cygan discloses converting targets in to a duty cycles (ex. "converts the target throttle opening area into the target duty cycle to be applied to the throttle valve") [col. 20, line 61 to col. 21, line 5] but doesn't explicitly disclose storing this information in a control map. However, Heaton discloses storing target duty cycles in to a control map for future use in controlling an internal combustion engine [Para. 0022].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cygan and Heaton as applied to claim 11 above, and further in view of Solomon.
Claim 13:
Cygan and Heaton, as shown in the rejection above, disclose all the limitations of claim 11.
Cygan discloses wherein the candidate control points satisfies the minimum warmup rate by: adjusting at least one of a fuel factor or an exhaust factor; or adjusting a position of an intake throttle valve 
	Cygan doesn’t explicitly disclose restricting a flow of air by an intake throttle valve.
	However, Solomon does disclose restricting a flow of air by an intake throttle valve. [col. 11, lines 48-60]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Cygan and Heaton with the .

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cygan, Solomon, and Heaton.
Claim 14:
Cygan discloses a control system for an internal combustion engine system, comprising: a catalyst configured to receive exhaust from an internal combustion engine; [col. 1, lines 23-26; col. 19, lines 63 to col. 20, line 1; fig. 5] a sensor configured to produce a signal indicative of a temperature of the catalyst; and a controller configured to: receive the signal from the sensor; [fig. 5, item 508; col. 5, line 63 to col. 6, line 27; col. 14, lines 1-15].
Cygan doesn’t explicitly disclose determine when the catalyst is in a cold condition based on the signal.
However, Solomon does disclose determine when the catalyst is in a cold condition based on the signal. [col. 5, lines 1-45]
Cygan also discloses set a minimum warmup rate of the catalyst based on the determination that the catalyst is in the cold condition; [fig. 5, item 508; col. 14, lines 1-15] determine whether to use an intake throttle valve to increase a temperature change rate of the catalyst [fig. 5, item 510-516; col. 3, lines 18-20 and 40-60; col. 10, lines 7-50; col. 20, lines 10-12 and 38-46].

	Cygan doesn’t explicitly disclose restricting a flow of air by an intake throttle valve.
	However, Solomon does disclose restricting a flow of air by an intake throttle valve. [col. 11, lines 48-60]
Cygan doesn’t explicitly disclose update a control map for controlling the internal combustion engine.
However, Heaton does disclose update a control map for controlling the internal combustion engine [Para. 0022].
Cygan discloses converting targets in to a duty cycles (ex. "converts the target throttle opening area into the target duty cycle to be applied to the throttle valve") [col. 20, line 61 to col. 21, line 5] but doesn't explicitly disclose storing this information in a control map. However, Heaton discloses storing target duty cycles in to a control map for future use in controlling an internal combustion engine [Para. 0022].
Cygan also discloses the updated control map (updated duty cycles) including a position of the intake throttle valve. [fig. 5, items 520, 524; col. 20 line 61 to col. 21 line 31]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Cygan with the disclosure of Solomon to ensure the catalyst is at an appropriate temperature for efficient operation thus reducing emissions.

Claim 15:
Cygan, Solomon, and Heaton, as shown in the rejection above, disclose all the limitations of claim 14.
Cygan also discloses wherein the controller is configured to increase the temperature change rate by adjusting at least one of a fuel injection timing, a mass of injected fuel, or a position of an exhaust gas recirculation valve, during a first cold condition of the internal combustion engine. [col. 8, lines 55-62; col. 9, lines 47-50]
Claim 16:
Cygan, Solomon, and Heaton, as shown in the rejection above, disclose all the limitations of claim 15.
Cygan also discloses wherein the controller is configured to increase the temperature change rate by 
	Cygan doesn’t explicitly disclose restricting a flow of air by an intake throttle valve.
	However, Solomon does disclose restricting a flow of air by an intake throttle valve. [col. 11, lines 48-60]
Claim 17:

Further, the previous citations of Cygan, Solomon, and Heaton disclose, wherein, during a second cold condition of the internal combustion engine, the controller is configured to increase the temperature change rate by restricting a flow of air by the intake throttle valve at a second timing that is different from the first timing, since, “at a second timing that is different from the first timing” could simply be a subsequent operation cycle of the engine. Therefore, a person of ordinary skill in the art would recognize that operating the engine a second time would disclose all the limitations of claim 17.
Claim 18:
Cygan, Solomon, and Heaton, as shown in the rejection above, disclose all the limitations of claim 14.
Cygan also discloses wherein the controller is configured to control an operation of the internal combustion engine based on the updated control map. [fig. 5, items 520, 524; col. 20 line 61 to col. 21 line 31]
Claim 19:
Cygan, Solomon, and Heaton, as shown in the rejection above, disclose all the limitations of claim 18.
Cygan doesn’t explicitly disclose wherein the controller is configured to store the updated control map in a memory of the controller for operating the internal combustion engine during a subsequent cold condition.

Claim 20:
Cygan, Solomon, and Heaton, as shown in the rejection above, disclose all the limitations of claim 14.
Cygan also discloses wherein the controller is configured to determine whether a plurality of engine performance values satisfy a plurality of performance limits that includes the minimum warmup rate. [fig. 5, items 514, 516; col. 20, lines 38-46]
As previously discussed, Cygan discloses achieves a desired exhaust enthalpy which can be correlated with a temperature change rate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu (US 10,900,447 B2) discloses a method for emissions reduction, Baeuerle (US 6,463,732 B2) discloses a method of checking a catalytic converter heating measurements, Froberg (US 2018/0149059 A1) discloses a method of controlling a catalytic converter warm up, Rodriguez (US 2013/0197778 A1) discloses a soot accumulation model which optimizes operating parameters for cleaning exhaust, Atkinson (US 2011/0264353 A1) discloses a model for optimizing engine control including a catalyst.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.